                          Case
                           Case1:20-cv-01296-CM
                                1:20-cv-01296-CM Document
                                                  Document13
                                                           14 Filed
                                                               Filed03/03/20
                                                                     03/04/20 Page
                                                                               Page11ofof11


Vedder                                                                                                                                                    Chicago
                                                                                                                                                          New York
                                                                                                                                                          Washington, DC
                                                                                                                                                          London
                                                                                                                                                          San Francisco
                                                                                                                                                          Los Angeles
                                                                                                                                                          Singapore
March 3, 2020



VIA ECF

Honorable Colleen McMahon
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:          Calderon et al. v. Clearview Al, Inc. et al., No. 1:20-cv-01296-CM

Dear Chief Judge McMahon:

We represent defendant CDW Government LLC ("CDW-G") in the above-referenced case. We write to
respectfully request an extension of CDW-G's time to respond to the Class Action Complaint from March
10, 2020 to April 24, 2020. We have conferred with Plaintiffs' counsel, and Plaintiffs have consented to
the requested extension, which is the same one sought by defendant Clearview Al, Inc. ("Clearview") and
granted by the Court last week (see Doc. Nos. 11 and 12).

Plaintiffs filed their Class Action Complaint on February 13, 2020. CDW-G was served with the complaint
on February 18, 2020, and its responsive pleading is currently due March 10, 2020. At least two other
purported federal class action complaints have been filed against CDW-G and Clearview since January
22, 2020 in other federal judicial districts. Given the nature of the claims asserted, the complex facts and
technical details that are implicated by this and other lawsuits, including consideration of the extent to
which these proceedings may be consolidated in the interest of judicial efficiency, CDW-G respectfully
requests an extension of time in which to answer, move or otherwise respond until April 24, 2020.

This is CDW-G's first request for an extension of time in this matter. As this Court has not yet issued a
case management order, the extension will not affect any existing deadlines in this case. CDW-G submits
this letter without waiving, and while expressly reserving, its right to contest subject matter jurisdiction in
this litigation.




JD/kms
cc:    Lee Wolosky (via ECF)
      Joshua Arisohn (via ECF)

,, _ _..1633 Bro_adway, 3~st Floor                           I   New York, New York 10019                        I   T +1212407 7700                  I   F +1212407 7799
Vedder Priee P C is affiliated with Vedder Price LLP, which operates in England and Wales, Vedder Priee (CA), LLP. which operates in California, and Vedder Price Pie. Ltd , which operates in Singapore

VP/#27335365 1
